PD-0572-14, PD-0573-14
                                                                 COURT OF CRIMINAL APPEALS
                                                                                  AUSTIN, TEXAS
 March 3, 2015
                                                               Transmitted 3/3/2015 11:14:52 AM
                                                                 Accepted 3/3/2015 12:23:11 PM
                                                                                   ABEL ACOSTA
                         NOS. PD-0572-14 & PD-0573-14                                     CLERK

PATRICIA DONALDSON                      §    IN THE COURT OF CRIMINAL
VS.                                     §    APPEALS FOR THE STATE
THE STATE OF TEXAS                      §    OF TEXAS AT AUSTIN


                       ON APPEAL FROM THE
                          ND
                  282 JUDICIAL DISTRICT COURT
                    OF DALLAS COUNTY, TEXAS
              IN CAUSE NOS. F10-00433-S & F10-00435-S
                FOR THE FIFTH DISTRICT OF TEXAS
       AT DALLAS IN CAUSE NOS. 05-13-00598-CR & 05-13-00599-CR


                 MOTION TO WITHDRAW AS APPOINTED COUNSEL
                   ON PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUDGES OF SAID COURT:

       COMES NOW the undersigned attorney, Kathleen A. Walsh, on behalf of

the Dallas County Public Defender’s Appellate Division and moves to withdraw

as appointed counsel on the Petition for Discretionary Review in this case. In

support of this motion, the undersigned attorney would show the Court the

following:

                                       I.

       On February 4, 2015, this Court granted Appellant’s pro se petition for

discretionary review and issued an Order to Determine Representation to the trial

court. Pursuant to that order, the trial court appointed the Dallas County Public
Defender’s Appellate Division to represent Appellant on her petition for

discretionary review. See Appendix A.

                                        II.

      The undersigned attorney represented Appellant on her appeal in these

cases. After reviewing the opinion from the court of appeals and the applicable

law, the undersigned attorney declined to file a petition for discretionary on

Appellant’s behalf. During the course of my representation on the appeal,

Appellant continually expressed great dissatisfaction with the work which was

done on her behalf.

      In view of my legal analysis of Appellant’s cases and subsequent decision

not to file a petition for discretionary review, together with Appellant’s extreme

dissatisfaction with our office’s representation of her on appeal, the undersigned

attorney has formed the opinion that Appellant would be best served by having an

attorney appointed to represent her on the petition for discretionary review who is

not a member of the Dallas County Public Defender’s Office.

                                        IV.

      This Motion is not brought for purposes of delay but is brought to ensure

that Appellant receives the effective assistance of counsel on the petition for

discretionary review.
      WHEREFORE, PREMISES CONSIDERED, the Appellant respectfully

requests that this Court grant the Motion to Withdraw as Appointed Counsel on

Petition for Discretionary Review and enter an order requiring the trial court to

appoint substitute counsel to represent Appellant.

                                      Respectfully submitted,

Lynn Richardson                       /s/ Kathleen A. Walsh
Chief Public Defender                 Kathleen A. Walsh
Dallas County                         Assistant Public Defender
                                      State Bar No. 20802200
                                      133 N. Riverfront Blvd., LB-2
                                      Dallas, TX. 75207-4399
                                      (214) 653-3550 (telephone)
                                      (214) 653-3539 (fax)
                                      kwalsh@dallascounty.org


                          CERTIFICATE OF SERVICE

      I hereby certify that a true copy of the foregoing motion was served on
Alexis Hernandez, Assistant District Attorney on the 3rd day of March, 2015 by
electronic transmission to Alexis.Hernandez@dallascounty.org.


                                      /s/ Kathleen A. Walsh
                                      Kathleen A. Walsh
APPENDIX A